 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   RICHARD LEE JOHNSEN,

 9                              Plaintiff,                  Case No. C19-141 TSZ-MLP

10          v.                                              ORDER DENYING PLAINTIFF’S
                                                            MOTION FOR RECONSIDERATION
11   HENRY TAMBE,

12                              Defendant.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. This matter comes before the

15   Court on Plaintiff’s motion seeking reconsideration of this Court’s April 5, 2019 Order Denying

16   Plaintiff’s Motion for Default. (Dkt. # 21.) Plaintiff asserts that he did not personally receive

17   timely notification that Defendant had returned the Waiver of Service of Summons by the

18   applicable deadline, and the undersigned’s Order mistakenly states that “Plaintiff argues the

19   deadline for Defendant to return the waiver was March 17, 2019.” (Dkt. # 19.) However,

20   Plaintiff no longer argues that Defendant failed to timely return the Waiver to the Court by

21   March 27, 2019, and simply asks that the Court send him a copy of the Waiver of Service and

22   Notice of Appearance from the Court for his records. (Dkt. # 21.)

23



     ORDER DENYING PLAINTIFF’S MOTION FOR
     RECONSIDERATION - 1
 1          The Court will ordinarily deny motions for reconsideration “in the absence of a showing

 2   of manifest error in the prior ruling or a showing of new facts or legal authority which could not

 3   have been brought to its attention earlier with reasonable diligence.” LCR 7(h)(1). Although

 4   Plaintiff is correct that the Court’s prior Order contains a typographical error stating that Plaintiff

 5   identified the deadline as March 17, 2019, when in fact he identified the deadline as March 27,

 6   2019, this error was inconsequential to the Court’s analysis relating to Plaintiff’s Motion for

 7   Default. It is undisputed that the deadline for the Defendant to return the Waiver of Service was

 8   March 27, 2019, and that it was properly filed with the Court by that date. (Dkt. # 16.) In sum,

 9   Plaintiff has not demonstrated manifest error in the Court’s prior ruling, or any new facts or legal

10   authority which change the outcome of the Court’s ruling on his Motion for Default. Plaintiff’s

11   motion for reconsideration (dkt. # 21) is therefore DENIED.

12          The Clerk is directed to send copies of this order to the parties and to the Honorable

13   Thomas S. Zilly. The Clerk is further directed to mail copies of the Waiver of Service and Notice

14   of Appearance (dkt. ## 14-16) to Plaintiff.

15          Dated this 18th day of April, 2019.


                                                            A
16

17                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
18

19

20

21

22

23



     ORDER DENYING PLAINTIFF’S MOTION FOR
     RECONSIDERATION - 2
